Case 2:20-mc-50804-LJM ECF No. 8-2, PagelD.89 Filed 10/02/20 Page 1 of 9
FOIA REQUEST P&F RETIREMENT SYSTEM

‘Thomas-James: Brown-Bey®i™
cio THOMAS JAMES BROWN&2™
15216 Carlisle
Detroit, MT 48205
November 28, 2018

David Cctlenski
lixecutive Dircetor
Police & Fire Retirement System City of Detroit
500 Woodward Ave., Suite 3000

Detroit, Michigan 48226

7017 1450 GOD 0367 a7se

Stephen Whitlock, Director 7017 L450 0001 03h? 4765
INTERNAL REVENUE SERVICE
500 Woodward Avc., Suite 1300

Detroit, Michigan 48276
(313) 628-3722

 

Dear David Cetlenski:
This is a request under the Freedom of Information Act.

Thomas James Brown hereby requests that you provide me copies of the records
identified and described below — or of records containing the informaiion identified and
described below:

{record descriptions]

e A Complete copies of Fax Documents ali 14 pages from ERS to Police and Fire

Retirement sysiem, dated approximately May 17, 2017, concerning Thomas James
Brown and Gamishment.

Court Order giving P&¥ Retirement System and the City of Detroil the authority to
make a conversion of my Private lunds.

All Employment and Retirement records m regard to signed documents and W2’s for
all years from 1985 through 2018.

All Retirement account activities records including payments and withdrawals from
account 207641 [rom 1985 through 2018.

Points of Reference per IRS Codes and US Supreme Court:

(1} THE "NOTICE AND DEMAND" The "nenjudicial" collection authority is wholly dependent upon a
statute (Section 6321) which provides for a lica to automatically arise when a taxpayer fails to make
payment of a Lax that is demanded via a "Notice and Demand" under Section 6303. [f such “demand” is
not, or cannot be made, then a Hen cannot automalically arise and subsequent collection activily cannot
occur. All of the available case law confirms this. In Linwood Blackstone etal., v. United States of
America, (778 F_Supp 244 [D. Md. 191)), the Court held that: "The general rule is that no 1ax lien
anses until the IRS makes a demand for payment. "Without a valid notice and demand, there can be no

tax lien; without a tax lien, the IRS cannot levy against the taxpayer's property .. this Court concludes,
consistent with the views expressed in Berman, Marvel, and Chila that the appropriale “sanction”

THOMAS JAMES BROWN&21

went =

Page f of d
Case 2:20-mc-50804-LJM ECF No. 8-2, PagelD.90 Filed 10/02/20 Page 2 of 9

against the IRS for its failure to comply with the 6303(a) notice and demand requirement is to take
away its awesome non-judicial collection powers.” Myrick v. United States, [62-1 USPC ILL2], 295 F
2d 312 (Sth Cir. 19614;

(2} The courts have correctly ruled that the provisions of the "Intemal Revenuc Cade" are only "directory
in nature” and NOT mandatory. [See Lurching v_ Gloltebach, 304 F2d 340 (4th Cir. 19623; Einhom v.
DeWitt, 618 F_2d 347 (Sth Cir, 1990); and United States v. Goldstein, 342 F, Supp. 661 @.D.NLY.
1972)]. Courts have also held that the provisions of the “Intemmal Revenue Manual" are not mandatory
and lack the force of law. [Sce Boulez v. C.LR., 310 F.2d 209 (D.C. Cir, 1987); United States v. Will,

O71 F.2d 963, 967.(6th Cir. 19829];

(3} These decisions are, of course, absolutely correct. The fact is, the Manual tay nol be rclicd upon as
ihe Icgal authority for any part ofa collection action. The only problem is, that leaves Section 633 1a),
as the sole authority for a levy, and as we've just scen, this Section is rather severely limited, So it
would seem that the awesome nonjudicial collection powers of the IRS are oot as awesome a4 some
IRS IRS officials would like the public to believe. Or is it just another case of the emperor detuding

himself. Hither way, it doesn't end there! The "Notice and Demand" is another nail in the coffin.;

(4) THE DELEGATION ORDER The authority to “administer” the provisions of Section 6331, regardless
of its applicability, is further restricted by national and local “dctegation orders" desiened to ensure
agency compliance with the limited application of the law. As with all authority under the IR Code, it
is the Secretary who must administer the provisions for the levy or delegate the authority ifand when
appropriate. The "delegation orders” that do exist for liens and levies are remarkably limited.
Interestingly, the back of the levy form itsclF also shows a similar peculiarity. On the 668-W levy form,
the authorily Hsted includes 633 1{b) through 633 Ie} but omits the clusive 633 {a} which is the eciual
aulhonty for a ievy and the Section upon whieh the others rely and refer lo. Why is it not cited on the
form? Ln the “detegation order,” the remainder of the cite references the "Internal Revenue Manual"
which is of course only "directive™ in nature. Since it is not the iaw, it cannot possibly convey actual
legal authority It can only clarily, for the benefit of agents seeking to identify such authority, what that
authority is or how it is limited, and whether they would be acting within their authority when
administering its provisions. A search of each "dclegation order” nationwide reveals that Section
633 1(a) has indeed been omitted from each and cvery one, but then again, if the authority for the levy
pertains only to government agencies within ihe tevitories {which is what it actually says), then it
should certainly come as no surprise that "delegation orders” pertaining to service centers and district
offices within the 50 states cannot authorize such a levy. [fan agent is puzzled by this, his only other
source for clarification is the "Internal Revenue Manual.

(3) THE AUTHORITY FOR THE LEVY The authorily to levy is restricted to and contained within
Section 6331 (a) of the Internat Revenue Code. IRC 6331 - Levy and distraint, (a) Authority of
Secretary. any person liable lo pay any tax neglects or refuses to pay the same within 10 days alter
nolice and demand, it shall be lawful for the Secretary to coltect such tax {and such further sum as shall
be sufficient to cover the expenses of the levy} by levy upon all property and rights to property (except
such property as is exempt under section 6334} belonging to such person or on which there is a lien
provided in this chapter for the Payment of such tax. Levy may be made upon the accrued salary or
wages of any officer, emptoyce, or elected official, of the United States, ihe District of Columbia, or
any agency or instrumentality of the United States or the District af Columbia, by serving a nolice of
levy on the employer (as defined in section 3401(d)) of such officer, employes, or elected official). If
ihe Secretary makes a fiading that the coliection of such tax is in jeopardy, notice and demand for
irimediate payment of such tax may be made by the Secretary and, upon failure or refusal to pay such
tax, collection thereof by levy shall be lawful without regard to the iGday period provided in this
section. [Emphasis Added] Section 6331 is the only authority in the entire IR Code that provides far
the levy of wages and salaries cic_, and the “limitation” of that authority should be rather obvious since
it pertains ONLY to certain officers, employees, and elected officials of the fovermient and of course,
their employer, the governmenl. MORAL RESPONSIBILITY WS. LEGAL OBLIGATION It could be
said thal the [KS has moral responsibility. however, in reality, there is a difference belween a moral
responsibility, and a legal obligation. Therefore, ethical questions may be reduced to the actual "intent"
or the “frame of mind" of any given agent wha mislakenly exercises such authority. Certainly, the IR§
agent has a moral responsibility to refrain from misusing, authority, but if he or she is unaware of the
limitations of that authority, then icchnicaily, the actual legal abligation to make a correel 7

 
Case 2:20-mc-50804-LJM ECF No. 8-2, PagelD.91 Filed 10/02/20 Page 3 of 9

de¢lermination and accept that authority (if appropriate) or not accept that authority (if inappropriate)
remains that of the third party. it is equally iniportant to understand that despite this ethical "loop hole"
which would seam to exonerate and provide an escape for an agent enruntly exercising, a "presumed"
aulhorily, there are other provisions that do hold him responsible for its administration. Specifically,
these provisions deal with what are called "delegation orders" because na apert may administer a
Provision of law without 4 proper order delegating such authority.

{6) COURT ORDER NECESSARY Page 57(16) of the Internal Revenue Manual entitled "Legal
Reference Guide for Reveaue OMficers” confirms (im the wpper right hand comer of the page) that a
Court Order (warrant of distraint) is necessary. We say “confirms” because the Manual is mercly
referring lo cstablished principles of law, it is not in and off itself the law that requires it. Moreover,
the LR Manual shows that the IRS even agrees with those established principles and encourages their
agents to abide by those principles by citing the authority of United States v. O' Deli which says thata
proper levy against amounts held as due and owing by employers, banks, slockbrokess, etc., must issue
from a warrant of distraint (Court Order) and not by mere notice. ‘Fhe O'Dell Court specifically stated
that: “The method of accomplishing a levy ... is the issuing of warrants of distraint ..." and that the
Intemal Revenue Service must also serve "... with the notice of levy, [a] copy of the warrants of
distraint and [the] notice of lien." The court emphasized thal the "... Levy is not effected by mere
nolice.” Agents who bolber to read the Manual know that the "warrant of distraint"” mentioned above,
is the Court Order which is required pursuant to TRC 7403.20. IRC 7493 - Action to enforce lien or to
subject property to payment of tax (c} Adjudication and decree: The court shall, after the parties have
been duly notified of the action, proceed Lo adjudicate all matters involved therein and finally
determing the merits of all claims to and liens upon the property, In a mare recent decision involving
ihe tax indebtedness of Stephens Equipment Co., Inc., debtor," (54 BR, 626 [D.C. 1985)), the SOUT
said: “The role of the district court in issuing an order for the seizure of property in satisfaction of tax
indebtedness is substantially similar to the court's rele in issuiag a crimmal search warrant. In either
case, there must be a sufficient showing af probable cause.” More importantly, the court held that in
order to substantiate such an Order, the [RS taust present the court with certain validation. The court
stated that "... to e[fect a levy on the Laxpayer's property [an Order] mus! contain specific facts
providing the following information: An asscssment of tax has been made against the tax payer,
including the date on which the assessment was madc, the amount of the assessment, and the taxable
period for which the assessment was made; Notice and demand have been properly made, including
the dale ef such notice and demand and the manner in which notice was given and demand made: ‘The
taxpayer has neglected oc refused to pay said assessment within ten days alter notice and demand: ...
Property, subject ta seizure and particularly described presently exists al the premises sought to be
searched and that said property either belongs to the taxpayer or is property upon which a lien exists
for ihe payment of the taxes; and Facts establishing that probable cause exists to believe that the
laxpayer is liable for the tax assessed_ Is it any wonder thal the IRS cannot seck a Court Order?
Nevertheless, the “Court Order" Is a Stalutory requirement for lhe levy procedure because it establishes
the validity of the [R3's claim te the third party ta whem the levy is presented, Proper procedures
assure the third party that the Hien and subsequent levy have been executed in a lawful manacr. The
“Court Order” also protects the third party from a iiability which may arise under C.F.R. 26 (Code of
Federal Regulations) 301.6332-I(c) which states in part: “... Any person who mistakenly surrenders to
the United States property or rights to properly not properly subject to levy [i-c., the bank manager] is
not relieved from Wability to a third party who owns the property ..." And, the Court Order prevents
some agent Irom taking a "shortcut" as previously discussed. These details were brought to the
attention of a corporation who had received a "Notice of Levy" on one ils employees by the
Fellowship's National Worker's Rights Committee (NWRC}. The NWRC not only wrote to the
employer, but in a telephone conversation, one of our paralegals explained the limited nature of the
authority of Section 633i (a). The president of the corporalion was amazed and wrote to the IRS agent
who had issued the tevy te mform him that they were not a federal "employer" as mentioned within
that Section and that they could not honor a levy wilheut proper authority. The agent began to harass
ihe president of the corporation by paying a visit to cach of his neighbors bul the president would not
budge. Instead, the president of the corporation informed the agent that if he did not stop harassing
him, he would sue the agenl, whereupon, the agent hacked off, itis amazing, what happens when
people insist thal the IRS obey the law, but what is mere amazing is (hal more and more peaple are
doing this cach and every day and the political pressure is now becoming impossible for the #25 ta

Ye
Case 2:20-mc-50804-LJM ECF No. 8-2, PagelD.92 Filed 10/02/20 Page 4 of 9

ignore. According to former Commissioner Shirley Peterson in a speech before the National
Association of Enrolled Agents in Nevada, on August 26, 1993, as of this year, 1 in 5 people have now
slopped filing and the situation is out of control. We would say jusl (he opposite - iis finally becoming
controllable because the public seems to have developed the will to know the law and confine the [RS
within the law.
Please also provide any and all documentation related ta such records, including but nat limited to Court
Order, Delegation of Aulhonty, Power of Attorney authorizing the P&E Retirement System to act an my
behave, Document that shows that lam a Tax Payer, Any signed documents that [ have contracted with
the IRS, and any document that [ have authorized any Goverment agency to act on my private affairs.

Please respond within 10 working days, as the Act provides, or notify me if “unusual” or
“cexceplional” circumstances apply {as the Act uses those terms).

If you decide to withhold an exempt portion of any record, please release alt other segregable
parts. 1f you withhold any record or portion of a record, please specify which statutory exemptions are
claimed for each withholding. Please separately state your reasons for not invoking your discretion, as the
Act allows, to release the requested information. Please describe each record withheld, including ils date
and size {e.g., amount of electronic memory or number of paper pages).

If you have any questions about any portion of this request, please contact me at 248-385-7250.

  
 
 
  
  

Thank you for your attention to this request.
Sincerely,

Cay a
Thomas-James: Brow? Bi
cio THOMAS JAMES BRE
15216 Carlisle
Tetroit, MM 43705-9998
245-384-7250

 

STATE OF MICHIGAN)
COUNTY GF MACOMB}

On Mortembesy 2.42 2ol} before me Thames Preuwn personally appeared
Thomas James Brown personally known te me (proved to me on the basis of salisfactory evidence) te be the
person whose name is subscribed to the within instrument, and acknowledged to me that he executed same in his
authorized espacity, and that by his signature on the instrument the person or the entity upon behalf of which the
person acted, executed the instrument.

 

Witess my hand and official seal,

Signalure of Notary: Zl ES oe

SCOTT AUSTIN
ROTARY PUBLIC, STATE OF Mir
COUNTY OF MACOME
MT COMMISSION EXPIRES Oct 25, 2022
ACTING JN DOVATY OF
4

 

  
Case 2:20-mc-50804-LIM ECF No. 8°35" Pagel os Hled"10/02/20 Page 5 of 9

 

aps Jacking g i FAQs } [https:fwwy.usps.com‘Aags/uspstracking-faqs-hum}
~ Track Another Package +
Tracking Number: 70171450000103878769 7 ic Re et cee

CERTIFIED MAIL? Coa

ae ral Ae
auf tem was Gelivered to the front desk, reception area, or mailto aif
Coral. Ml 4226.

v Delivered

Ifoesmber 4, 2018 ab 227 em

Ler 8 oped, Fre: nv Desk Beceptlion Mack Peso
ES UT. Wa GBs

+

 

Tracking History

 

Product Informatian

 

aie Bera er =
CERTIFIED pe cae

 

 

 

 

 

 

  
     

    

 

parapets PES SUES
a -] a
Oy onminire 93,45 [1.008
‘m Ee mia yap 7 a --—~ 91
5 [ene enema aT: OG : i _ n >
etm Peco per . “ vo
Tracking Number: 7017 1450000103678752 | Geen neces oo : Mee...
aad aa $C
: oa
Yeur tom was delivered to the front desk, reception area, or rail rear /29/2018
DETROIT, il 48296, oPrha ah cBaAcopynge December «doit
m~ Sah t S. eR.
al” Trlecna\ Seveme. Seva
=| a coh we Ste, SD
? j eee
& Delivered a 522 eer

[ee a roer 4. 2018 at 12:24 pm

a, brant Cesk/RecentionMaail Room °
GER SHT. Bl qaoog

 

See More +7

Uehs Congo Track Confirm action? Hels fu la geaetLo=geteat@erry= Al abets 701 FIASO O00 1036 FET GG 2G FOF AS Oe PBF 272

nwo
 

       

875c

ru
Ww
r eet E iene eet eee
© oye se CS |
rm tf Ae El Et
wa Wo
mom pe
Ob) esira SievTcar Fs atic, ra arate

Fo] ruea Powel tidal Beene .
| Giratuin recy gelaamorie Be. wee Poeimol
a o To[Gontha Mod Paanlond avery Fa —_ Hors
o Cc (jl atud Sgeatuns Hreyérad a

Ach tynoiues aot EES fudtnny &—. —
o oo
wm ow
ra
aor
re
ar
oo
me

 

*\" v ap Va a) % \ CVOSIRA

TBie uMburyy Pp we,

QOoE SpPOg sey Pronpoegn COG
WATAS, PVOUNP OYA BSP?
OP OS ‘ a! PAMBATD v) TAT |

Case 2:20-mc-50804-LJM ECF No.

| Le mag em Gs aa LEM ft A
. MUG Ty MEE De

 

Cpr apa re aa eg pp ll ey
[eecde] (mee epee wo hia qd
pevdaw eRRT Ree PAP Ped me

Pema. maa AM I

 
 

 

 

 

 

 

 

 

 

    

   
   

o- a
——— ro
————— Fe
LEE Ea eanl . s ™ any
SSS nes c= C Te 3 Af a A oo =
== re ce ee
——— 0 op [Gariifad Mol foe
meee §=— TOT) 5
Sas oa Bia Taniagn 2 Poue chesh ou wi te ey
———————— alum Mogae Peel ope] _— --——
=———_—_—_— a (Ca Return toca pluounig] $a. wee » Postnigik
— 5 a Deothod Mal oeekd Bulwere Fe Hor ' +
Es Deda Annies | equal | a
PEE
———_———— aa [2] dail gnarled eed Dare —-.-.
—e ! Jieomoge
 ————
_———— = = aire ang Fuss
penis OO sic
eee oa) Wee. Serce
— 1 fared yar or Bw
me SoG Seeonehie ee. AS
biel

 

POR PID EY MONA,

THB VOI ON,
DOTY AYES “Bey PLBMPESN Coy
ys SUNS are) WOS TOO | VPS \
SYP G ” Pra pun UMTS .

ai
NJ
00
oO
S:
LL
O
LW
=
5
=
tT
oO
0
oO
at
O
=
oO
N .
N
om
Y
oO
O

!
!
! bee eg RE eel hg SL
i RAS OND Te aty

Pa of CAP]

i eed ee Bn ery De
leeeaed sean apinenan rey "pus

| SeO OPP Pepe wee
EAP] ON EA tee
AP Q-UMAEI Pao Pesos,

 
 
a0 1S USS USPS Tracking? Results
" Case 2:20-mc-50804-LJM ECF No. 8-2, PagelD.96 Filed 10/02/20 Page 8 of 9

. FAQs > {hitpsy/weww.usps.com/fegs/uspstracking-faqs-htm)
USPS Tracking’

Track Another Package +

Remove X
Tracking Number: 701714500001 03678752

Expected Delivery on
TUESDAY

_ by
B® S:OOpme

(7 Delivered

December 4, 2018 at 12:24 pm
Oclivered, Front Desk/ReceptiovMai Room.
BETRCHT, Ml 48226

Tracking Histery

December 4, 2015, 12:24 pm

Delivered, Front Desk’HeceptiowMal Room

DETRCET, MI 48226

Your item was delivered ta the front desk, raceplion area, or mail room at 17:24 pm on December 4, 2014 in DETRCT, MI 48226.

December 4, S068, 6:34 a1
Out for Delivery
DETROIT, Mi 48226

Gecemnber 4, 2018, 824 am
Sorting Complete
DETROT, Ml 48226

December 4, 2015, €:59 am
Arrived at Unit
DETRON, Ml 48215

December 3, 2013
fn Transit lo Mex Facilily

Movember 30, 20739. 11:51 pr
Departed UEPS Regional Facility
DETROT MI CISTRIELTION CENTER

hilipsviftoots. usps. com ge! Trach Confirm Action Tet ullpagcaiLe-28 le 87 77 8 Labels =F 017 1450000 109678752420

youqpea4

We
$.com® - USPS Tracking® Resutts
wez019 Case 2:20-mc-50804-LIM ECF No. 8-2, PagelD.97 Filed 10/02/20 Page 9 of 9
November 30, 2018, 1034 am
Asnved at USPS Regional Facdity
DETROM Ml DISTRIGUTION CENTFR

November 29, 2015, S43 pm
Arived at USPS Aegional Facility
PONTIAG Ml AISTRIEUTION CANTER

Nowember 29, 218, 2:50 pn
USPS in possession of fiom
DETROIT, MI 4i005

 

Product Informatian

 

Postal Product Features:
Firsl-Class Mag™ Gertified Mal
See Less “

Can't find what you're looking for?

Go to our FAQs section to find answers te your tracking questions.

FAQs (https://wnww.usps.com/fads/uspstracking-faqgs-htm]

Nips flocls.usps.com/iga Trach Contin Action FLA el=fullpage sl c= 2&text287? f=81Labets=701 7 14 OO Oe rer Sea

HOEQPes I
